Citation Nr: 1527595	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-41 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2009 the Veteran was denied entitlement to service connection for arthritis.  The Veteran filed a Notice of Disagreement in January 2010 and included a statement from his VA provider that indicates his knee problems were related to his active service.  The Veteran perfected an appeal of the issue of entitlement to service connection for arthritis in August 2010.  The Veteran filed separate claims for right Achilles tendon, ankle condition, and knee disabilities in October 2010.  Thereafter, in an August 2011 RO rating decision the Veteran was granted service connection for degenerative arthritis of the right knee joint, degenerative arthritis of the left knee joint, and degenerative arthritis of the talocalcaneal joint claimed as right Achilles tendon.  This represents a complete grant of the benefits sought on appeal with regard to the issue of entitlement to service connection for arthritis and, as such, the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals VA treatment records dated to November 2010.  A current problem list, printed in September 2012, has been associated with the claims file.  The record includes a statement of the case (SOC) issued in September 2010, but no supplemental statement of the case (SSOC) has been issued that considers any of the considerable amount of evidence added to the record since September 2010.  38 C.F.R. § 19.31 (2014).  After the development conducted pursuant to this remand, the AMC/RO should issue an SSOC that considers all evidence added to the record since the September 2010 SOC.  

In September 2014, a release for VA treatment records, signed by the Veteran, was associated with the claims file.  As such, remand is necessary for attempts to be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since November 2010.  38 C.F.R. § 3.159.

In a VA treatment note dated in November 2010 the Veteran was noted to have been seen at Kaiser.  Review of the claims file does not reveal any treatment records from Kaiser.  Therefore, on remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file treatment records regarding the Veteran from Kaiser.  Id.

In a statement dated in November 2013, the Veteran's spouse reported that the Veteran received benefits from Social Security since 2009.  It is unclear from this statement whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Review of the claims file does not reveal that any attempt was made to obtain records from SSA which might pertain to the Veteran's current claim.  If there exists a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, after obtaining any necessary authorization, attempts must be made to obtain any SSA records regarding the Veteran.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders attempts to obtain and associate with the claims file additional treatment records, the claims file must be returned the examiner who provided the September 2014 medical opinion with regard to the Veteran's claim for hepatitis, for an addendum to be prepared.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2010.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Kaiser.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  If and only if any pertinent treatment records are obtained, return the VA medical opinion dated in September 2014 to the examiner who prepared it so that an addendum may be prepared.  The addendum should address the question of whether the Veteran has a hepatitis disability related to his active service, including his in-service hepatitis infection.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination for evaluation of the nature and etiology of his hepatitis disability.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case. 

Following a review of the claims folder and any other examination undertaken, the examiner or other VA examiner is asked to address the following question, providing a complete rationale for the opinion expressed:

Is it at least as likely as not (50 percent or greater probability) that any current hepatitis disability originated in service or is otherwise attributable to the Veteran's military service or any event thereof?

In rendering the opinion, the examiner should comment upon the medical opinions of record.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the September 2010 SOC.  If the claims remain denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

